Conviction for violating the local option law. What purport to be two bills of exception appear in the record, but neither is approved by the trial judge, and therefore they can not be considered. The statement of facts is not incorporated in the record. In the absence of the statement of facts, the grounds of the motion for a new trial, wherein it is contended that the court erred in his instruction to the jury, can not be considered. Nor is there any evidence before us that the file mark on the information has been changed from the 5th of February to the 5th of March. It is simply stated as a ground of the motion for a new trial, as well as a ground of the motion to quash. Without the attending circumstances as to the change of the file mark, if such change was made, we can not undertake to revise the action of the court in that regard; but there is no evidence before us of any such change. No errors appearing, the judgment is affirmed.
Affirmed.
                      MOTION FOR REHEARING.
"Henry Moss, appellant, v. The State of Texas, appellee. No. 1487. Second Assignment. In Court of Criminal Appeals, Dallas, Texas, A.D. 1898.
"Now comes the appellant and moves the court to set aside the judgment of affirmance rendered and entered herein on the 26th day of January, A.D. 1898, and to grant a rehearing of this case for the following reasons, to wit:
"Because these bills of exception herein were approved by the county judge and filed herein during the term of court at which this cause was tried, and a complete record will show said fact.
"Because the action of the court in permitting the file mark on the information to be changed from February 5th to March 5th, was excepted to at said time, and said action and exception was shown by a proper bill of exception, taken and allowed at said time, and that said bill is contained in the record, but through neglect of the clerk is not shown to have been approved by the trial judge.
"Because the record in this case does not show that appellant entered a plea in this case, or that one was entered for him.
"Appellant would show to the court that Mann Trice, Esq., of Dallas, Texas, is attorney for appellee, and prays that notice of this motion be served in accordance with law.
"BLEDSOE  BLEDSOE, Attorneys for Appellant."
                    ON MOTION FOR REHEARING.